             Case 2:20-cr-00093-JCC Document 58 Filed 08/12/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-093 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JORGE CRUZ-HERNANDEZ,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Possession of Fentanyl
15
     with Intent to Distribute; Possession of Heroin with Intent to Distribute; Asset Forfeiture
16
     Allegations
17
     Date of Detention Hearing:    August 12, 2020.
18
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
19
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
20
     that no condition or combination of conditions which defendant can meet will reasonably assure
21
     the appearance of defendant as required and the safety of other persons and the community.
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00093-JCC Document 58 Filed 08/12/20 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05         2.      Defendant is a Honduran national without legal status in the U.S. He was

06 previously deported, and admittedly returned to the U.S. without permission several years ago.

07 His Honduran passport has not been located. His ties to this District are minimal. His criminal

08 record includes several drug charges California, the disposition of which was not known. The

09 instant charges involve large quantities of controlled substances, including fentanyl.

10 Defendant is alleged to have participated in a residential burglary in January 2020 at the

11 institution of an individual using a Mexico-based telephone number, in which a significant

12 quantity of heroin and other items were removed from an apartment in Seattle.

13         3.      Taken as a whole, the record does not effectively rebut the presumption that no

14 condition or combination of conditions will reasonably assure the appearance of the defendant

15 as required and the safety of the community.

16 It is therefore ORDERED:

17      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

18         General for confinement in a correction facility separate, to the extent practicable, from

19         persons awaiting or serving sentences or being held in custody pending appeal;

20      2. Defendant shall be afforded reasonable opportunity for private consultation with

21         counsel;

22      3. On order of the United States or on request of an attorney for the Government, the person



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00093-JCC Document 58 Filed 08/12/20 Page 3 of 3




01        in charge of the corrections facility in which defendant is confined shall deliver the

02        defendant to a United States Marshal for the purpose of an appearance in connection

03        with a court proceeding; and

04     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

05        for the defendant, to the United States Marshal, and to the United State Pretrial Services

06        Officer.

07        DATED this 12th day of August, 2020.

08

09

10
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
